On September 2, 1910, the following opinion was filed:
Jaggard, J.
In its petition for reargument, defendant regards this court as having “reversed the court below as to the findings of the court below as to a question of fact, notwithstanding there was evidence tending to support the findings of the court below.” This is a total misapprehension of the opinion. It was therein expressly set forth that the evidence sustained the findings of fact of the trial court. All inembers of the court were agreed that the findings were not so clearly against the evidence as to require a new trial, but that the evidence fully sustained the findings of fact. The only question considered was whether those findings, interpreted in the light of the whole evidence, required the.granting of a new trial. So far as the record reveals there has been no dissent from the proposition that in this view a new trial was necessary. The court did not finally determine the merits of the case as a matter of law. It merely granted a new trial.
The analysis of the evidence contained in the petition confirms our view previously expressed. Negatively, the defendant is under a misapprehension in this: The burden did not rest on the plaintiff to show to a moral certainty that contamination would necessarily follow from the use of land as a cemetery; the law does not demand the impossible; it was sufficient if she showed a reasonable probability. Therefore the testimony of plaintiff’s witnesses was significant, although it was not shown that the testimony expressly “related to digging to a depth not exceeding the depth of stratum twenty ói\r twenty-two feet.” Nor was plaintiff required to “establish the fact that the veins of sand are not down through the entire depth of clay strata.” Affirmatively: The evidence tends to establish (1) that the clay subsoil was not impervious to moisture, but was permeated by sand and gravel seams extending vertically, horizontally and *159obliquely; (2) that neighboring cellars and wells were filled with water which was not and could not have been surface water; (3) that there was a probable connection between the water in the cellars- and wells and water which would percolate from graves, although this was of necessity largely inferential.
No dissent from this position by any member of this court has-been recorded. Under the circumstances the original opinion must be adhered to, but we desire to make it clear that we have not prejudged the conclusion of law which the court may reach on a second trial.